            Case 1:20-cv-04341-JMF Document 14 Filed 09/11/20 Page 1 of 1




                                                                           September 11, 2020

                                               Application GRANTED. The deadline to respond to the
                                               Complaint is hereby EXTENDED nunc pro tunc to September 30,
VIA ECF                                        2020, and the initial conference currently scheduled for September
The Honorable Jesse M. Furman, U.S.D.J.
                                               15, 2020 is RESCHEDULED to October 6, 2020, at 3:30 p.m.
United States District Court
                                               The Clerk of Court is directed to terminate ECF No. 13. SO
Southern District of New York
                                               ORDERED.
40 Centre Street, Room 2202
Furman_NYSDChambers@nysd.uscourts.gov

               Re:    Williams v Cottage Door Press, LLC.
                      20-cv-04341-JMF                                               September 11, 2020

Dear Judge Furman:

        We are counsel for Defendant in the above-captioned action. We write jointly with counsel for
Plaintiff, who is copied on this correspondence.

        This matter had been referred to the Mediation Office of the Southern District of New York.
While the Parties have not scheduled mediation, we have continued to engage in substantive settlement
talks, and this matter is moving towards a resolution.

        Accordingly, the Parties respectfully request that Defendant’s deadline to respond to the
Complaint be extended to September 30, 2020. This is the third request for an extension made on consent.
The Complaint was filed on June 8, 2020 and served on June 10, 2020. The current deadline to respond
to the Complaint was August 31, 2020. The Parties have been in contact with the mediation office and
actively engaged in private settlement negotiations since before the August 31, 2020 deadline.

       So that private settlement talks can continue and this matter can be resolved, the Parties also
respectfully request that the case management conference currently scheduled for September 15, 2020
be adjourned to a future date convenient for the Court.

       Thank you for the Court’s attention to this matter.

Respectfully submitted,

/s/ Evan T. King
Evan T. King, Esq.

cc:    All parties via ECF
